Citation Nr: 1607099	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  07-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for eye conditions (previously claimed as amblyopia and defective vision of the left eye).

2. Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety disorder and panic attacks.

3.  Entitlement to service connection for residuals of a right leg injury.

4.  Entitlement to service connection for a cervical spine (neck) disability.

5.  Entitlement to an increased (compensable) disability rating for service-connected ganglion cyst, left wrist.

6.  Entitlement to service connection for residuals of a left wrist injury.

7.  Entitlement to service connection for a dental disability, to include missing front teeth, for compensation purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

A claim for service connection for defective vision was previously denied by the Houston, Texas, RO in August 1970.  Although notified of the denial, the Veteran did not appeal.  In that same rating decision, service connection for ganglion cyst, left wrist, was granted.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO denied the Veteran's claim of a compensable rating for ganglion cyst left wrist; denied service connection for anxiety disorder, panic attacks, right leg injury, left leg injury, left wrist injury, cervical neck condition, and missing front teeth; and denied the petition to reopen a claim for service connection for amblyopia and defective vision of the left eye.  In April 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2007.
 
In October 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claims as reflected in a March 2015 supplemental SOC (SSOC) and returned these matters to the Board for further appellate consideration.

The Board's decision addressing the petition to reopen the previously denied claim for service connection for left eye conditions as well as the claims for service connection for an acquired psychiatric disability, residuals of a right leg injury and a cervical spine disability are set forth below.  The remaining claims for a compensable rating for ganglion cyst of the left wrist and for service connection for residuals of a left wrist injury and a dental disability are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.  

2.  In an August 1970 rating decision, the RO denied service connection for left eye conditions, then characterized as amblyopia and defective vision.  Although notified of the denial, the Veteran did not perfect an appeal, and no exception to finality applies.

3.  No new evidence associated with the claims file since the August 1970 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for amblyopia and defective vision of the left eye, or raises a reasonable possibility of substantiating that claim.

4.  An acquired psychiatric disability, claimed as anxiety disorder and panic attacks, was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's military service.

3.  A right leg disability was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists a  medical relationship between any such current disability and the Veteran's military service.

4.  A cervical spine disability was first diagnosed many years after the Veteran's discharge from service, and there is no competent evidence or opinion that there exists a medical relationship between any such current disability and the Veteran's military service.


CONCLUSIONS OF LAW

1.  The August 1970 rating decision in which the RO denied service connection for left eye conditions then characterized as amblyopia and defective vision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the RO's August 1970 denial is not new and material, the criteria for reopening the claim for service connection for left eye conditions (previously characterized as  amblyopia and defective vision) are not met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for residuals of a right leg injury are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).
5.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status; existence of a disability; a connection between the veteran's service (or service-connected disability, as appropriate) and the disability; degree of disability; and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As regards an application to reopen a previously denied claim, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  However, a November 2014 VA General Counsel opinion held that upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element(s) that were found insufficient in the previous denial of the claim.  VAOPGCPREC 6-2014 (Nov. 21, 2014).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an October 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection and an increased rating for service-connected left wrist ganglion cyst, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2005 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2004 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a September 2010 VA examination.  Also of record and considered in connection with the claims are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional AOJ action to further develop the record in connection with any of these claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

A.  Applicable Legal Authority for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service not the result of a veteran's willful misconduct or the result of his abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

By contrast, service connection is available for the inverse relationship (i.e. alcohol abuse, which is a secondary result of an organic disease or disability, is not considered to be willful misconduct).  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (one year for arthritis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned. When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303(b)  pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in section 3.309(a).

Congenital or developmental abnormalities are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Nevertheless, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

B.  Applicable  Legal Authority for Petitions to Reopen

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R.             § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, 'new' evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or 'merely cumulative' of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).   Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In August 2004, the Veteran filed to reopen his all of the previously denied claims for service connection at issue in this appeal.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines 'new' evidence as evidence not previously submitted to agency decision makers and 'material' evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's September 2000 rating decision.  Furthermore, for purposes of the 'new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

C.  Petition to Reopen

The RO denied the Veteran's claim for service connection for defective vision in August 1970.  The evidence of record at the time consisted of the Veteran's service treatment records.  A June 1968 service entrance examination showed left eye visual acuity to be 20/2000 and a July 1970 service discharge examination showed left eye visual acuity to be 20/40.  The basis for the RO's August 1970 denial was that the evidence did not show a disability for VA purposes as the Veteran's amblyopia and defective vision in the left eye were constitutional or developmental abnormalities.  The RO also noted that these conditions were found at the time of the Veteran's enlistment.  

Although notified of the denial, the Veteran did not initiate an appeal with the August 1970 RO decision.  See 38 C.F.R. § 20.200.  Moreover, he did not submit new and material evidence within one year of its issuance and no additional relevant service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Thus, the August 1970 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his previously denied claim for service connection for defective vision in August 2004.  Pertinent evidence added to the record since August 1970 includes records of recent eye treatment including cataract extraction in April 2011 and additional treatment following a bar fight in July 2011.  

While the Board finds the foregoing medical evidence is 'new' in that it was not previously before agency decision makers, the Board also determines that this evidence is not 'material' for purposes of reopening the claims for service connection.  Simply stated, the evidence does not relate to any basis for the prior final denial-that the evidence did not support a finding that there the claimed defective vision was disability for VA purposes.  The Board notes that service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  However, there is no indication whatsoever that such occurred in this case resulting in a current defective vision disability upon which to predicate an award of service connection.  As such, absent any suggestion of a nexus between current defective vision and service, the new medical evidence does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.

As for the statements of the Veteran and/or his representative that he has current defective vision that is medically-related to service, the Board points out that similar assertions were before the AOJ at the time of the August 1970 rating decision.  As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his representative his competent to report his observations of the Veteran's symptoms.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for a disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise to competently diagnose defective vision or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).   

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for amblyopia and defective vision of the left eye are not met, and the August 1970 RO denial of this claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

D.  Acquired Psychiatric Disability

The Veteran has alleged that he has current psychiatric disability as a result of in-service assault.  Nonetheless, considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for an acquired psychiatric disability must be denied. 

The evidence of record clearly establishes that the Veteran has a current diagnosed psychiatric disorder, as reflected, for example, in the September 2010 examination report showing diagnoses of substance induced anxiety and depressive disorder; alcohol dependence and cocaine abuse.  However, the record does not present a basis to award service connection for any such disorder.

Moreover, the record fails to establish that his anxiety and depressive disorder is medically related to his claimed in-service assault, but instead indicates that such is  more likely due to substance abuse than military service, given the September 2014 examiner's assessments, and the fact that most of his mental health records point to substance abuse treatment.   Additionally, while the Veteran's more recent  treatment records in May 2014 and December 2014 document statements by the Veteran referring to an in service-assault, the Board finds it significant that he had not mentioned the claimed fight in the military during any of his prior appointments alleged this in-service assault.  The timing of these reports suggests that they were made in part in response to that examiner's negative findings.  Therefore, they are inherently less credible than those made during treatment in the intervening years.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

As for the statements of the Veteran and/or his representative that the Veteran suffers from a current acquired psychiatric disorder as a result of his service, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his representative is competent to report his observations of the Veteran's symptoms.  See Jandreau, supra; Buchanan, supra.   In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.   See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'no competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for a disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones, supra..  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise to competently diagnose an acquired psychiatric disorder, or to opine as to the etiology of any such disabilities, the lay assertions in this regard have no probative value.  See Bostain, supra.

With regard to the diagnosed alcohol dependence, the Board notes that service connection for a primary disability caused by alcoholism is prohibited for all service connection claims filed after October 1, 1990, as in this case.  See 38 U.S.C.A.      §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(d); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (noting that 38 U.S.C.A. § 1110 precludes compensation for primary alcohol abuse disabilities and for secondary disabilities that result from primary alcohol abuse).  Hence, there is no current diagnosis for a disorder that is lawfully subject to service connection, and the claim must be denied as a matter of law.  Sabonis, supra.

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

E.  Residuals of a Right Leg Injury

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim of service connection for residuals of a right leg injury must be denied. 

The evidence of record shows complaints of edema of the bilateral lower extremities and right leg pain that the Veteran has associated with an in-service fight.  However, the service treatment record shows not mention of a right leg injury associated with the October 1969 incident and instead only show treatment at that time for a cut to the left hip, headaches, and a stiff neck.  

The September 2010 examiner found that the Veteran's right leg condition was not caused by or the result of his military service, noting that there was no documented treatment for this condition in service or within one-year of his discharge.  Thus, no chronicity or sequela following the Veteran's reported in-service injury was shown.  
As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board also notes the January 2009 VA treatment note, which found the Veteran's right leg radiation symptoms to be related to his nonservice-connected lumbar spine disorder due to sudden pressure on the facet.
Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current right leg disorder and service-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

As for the statements of the Veteran and/or his representative that the Veteran suffers from a right leg disorder as a result of his service, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his representative is competent to report his observations of the Veteran's symptoms.  See Jandreau, supra; Buchanan, supra.   In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.   See Davidson, supra.  However, matters of medical diagnosis for a disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones,   supra.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise to competently diagnose a right leg disorder, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See Bostain, supra.

For all the foregoing reasons, the Board finds that the claim for service connection for residuals of a right leg injury must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.

F.   Cervical Spine Disability

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim of service connection for cervical spine disability must be denied. 

The evidence of record clearly establishes that the Veteran has a current cervical spine disability, as reflected, for example, in the September 2010 examination report documenting a diagnosis of spondylosis to the cervical spine with secondary spinal stenosis without radiculopathy.  However, the record does not even suggest that there exists a medical nexus between such disability and service.

With respect to the post-service medical records, the first clinical evidence of a cervical spine disorder and was in a December 1990 VA treatment note following a motor vehicle accident.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Moreover, the record simply fails to establish that the cervical spine disorder is medically related to the Veteran's purported in-service assault.  On the contrary, in the only medical opinion to address etiology, the September 2010 examiner found that this disability was not caused by or the result of military service, noting that the October 1969 complaint of stiff neck did not result in a hospital stay or follow up during or within one year of service and the Veteran reported an intervening motor vehicle accident.  Such opinion clearly were based on examination of the Veteran, full consideration of the Veteran's his documented medical history and assertions, and supported by clearly-stated rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Hayes, supra; Guerrieri, supra.   Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current cervical spine and service-and neither the Veteran nor his representative has presented or identified any such supporting evidence or opinion.

As for the statements of the Veteran and/or his representative that the Veteran suffers from a current cervical spine disorder as a result of his service, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge and his representative is competent to report his observations of the Veteran's symptoms.  See Jandreau, supra; Buchanan, supra.   In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.   See Davidson, supra.  However, matters of medical diagnosis for a disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-are matters within the province of trained medical professionals.  See Jones,  , supra.  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise to competently diagnose an acquired psychiatric disorder, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See Bostain, supra.

For all the foregoing reasons, the Board finds that the claim for service connection for a cervical spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for amblyopia and defective vision of the left eye is denied.  

Service connection for an acquired psychiatric disability, claimed as anxiety disorder and panic attacks, is denied.

Service connection for residuals of a right leg injury is denied.

Service connection for a cervical spine disability is denied.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In a July 2015 brief, the Veteran's representative stated that the Veteran had been unable to report to his March 2015 VA examination due to illness.  As such, he will be afforded another opportunity.  Insofar as an examination of the left wrist for his service connected ganglion cyst may also produce evidence relevant to his claim for a left wrist injury, the two are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the service connection claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.
Also, the Veteran is claiming service connection for missing front teeth as a result of a fight in service.  See August 2004 claim.  This is not corroborated by his service treatment records.  Instead, his initial dental examination in July 1968 shows that the Veteran was missing tooth number nine (top left front tooth) and had a bridge spanning his other front teeth to replace it.  He was also missing tooth 30 on the bottom right.  The dental record shows treatment relating to this upper bridge in 1969 and 1970.  Specifically, in November 1969 the facing for tooth number nine was replaced, in April 1970 the bridge was re cemented and decay was removed from the lingual side of the neighboring tooth (tooth number ten), and in May 1970 teeth eight through ten underwent occlusal adjustment.  There is no record of dental trauma.  Insofar as there is an October 1969 medical treatment record noting injuries sustained in a fight, the listed injuries (cut on hip, headaches, stiff neck) do not include any dental injuries.  Nevertheless, the Veteran's July 1970 separation examination indicates a loss of teeth seven through eleven, encompassing all the teeth involved in the original bridge.  As there is a showing of additional tooth loss during service, but not adequate description of this loss to allow the Board to determine whether any of those teeth were lost due to loss of substance of the body of the maxilla or mandible due to trauma or disease, further examination and medical opinion are necessary to adjudicate this claim.

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s).  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file (in VBMS and Virtual VA) all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the San Antonio VA Medical Center (VAMC) and the VA Texas Valley Coastal Bend Health Care System and that records from that facility dated through March 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from Birmingham VA Medical Center all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from March 2015 following the current procedures prescribed in 38 C.F.R.              § 3.159(c) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal (to particularly include as regards any private (non-VA) treatment), explaining that has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In the letter, the AOJ should inform the Veteran of the information and evidence necessary to substantiate his claim for service connection for a dental disorder.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.




Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to include any relevant records from the San Antonio VAMC and the VA Texas Valley Coastal Bend Health Care System. Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  If any of the records sought cannot be obtained, a formal finding of unavailability should be made.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records related to his left wrist and his dental conditions.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an orthopedist  or other appropriate physician..  

The entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician is asked to:

a. Address all of the Veteran's current left wrist symptoms, including limitation of function of the left wrist, and clearly state whether each identified symptom is attributable to his ganglion cyst or a separate condition.

b.  If any of these symptoms are not attributable to the Veteran's service connected ganglion cyst, the examiner should, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the additional condition had its onset in or is medically related to service or to a service connected disability, to include left wrist ganglion cyst.

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination by a dentist  or other appropriate examiner.

The entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

For each missing tooth shown at the time of the July 1970 separation examination, the examiner should comment on whether such resulted from loss of substance of the body of the maxilla or mandible due to trauma or disease.

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


